George, J.
1. The Civil Code (1910), § 5185, requires that before any writ of certiorari shall issue, the party applying for it shall give bond “and shall also produce a certificate from the officer whose decision or judgment is the subject-matter of complaint that all costs which have accrued on the trial below have been paid.”
2. Section 18 of the act creating the municipal court of Savannah (Georgia Laws, 1915, p. 124) is broad enough to authorize the clerk of that court to give a certificate that all costs which have accrued on the trial below have been paid; and the judge of the superior court did not err in refusing to dismiss the petition for certiorari because such a certificate had not been made by the officer whose decision was complained of.
3. Even if so much of the act creating the municipal court of Savannah as confers upon the clerk the power to make the certificate with reference to the payment of costs which have accrued upon the trial of a case in that court is a special law, and therefore unconstitutional because in conflict with code-section 5185, supra, there are no sufficient pleadings to require the Court of Appeals to certify the case to the Supreme Court.

Judgment affirmed.


Wade, O. J., <md LuJce, J., ooncur.